In The

                         Court of Appeals

             Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-22-00175-CV
                          __________________


                   IN RE SARA JANE BATTEAU

__________________________________________________________________

                      Original Proceeding
   County Court at Law No. 3 of Montgomery County, Texas
                 Trial Cause No. 21-02-02642-CV
__________________________________________________________________

                     MEMORANDUM OPINION

     In a petition for mandamus, Sara Jane Batteau, Relator, seeks to

compel the Presiding Judge of the Second Administrative Judicial Region

to vacate its May 31, 2022 order denying a motion to recuse, a motion

that she filed in Trial Cause No. 21-02-02642-CV. That cause is currently

pending in the County Court at Law Number 3 of Montgomery County,

Texas.

     In the trial court, Batteau filed an emergency motion seeking to

disqualify Mason Martin, the judge assigned to preside over the divorce
                                   1
and child custody proceeding in which she is a party. In the motion,

Batteau argued Mason should be disqualified from presiding over the

trial because he had shown he could not be impartial. Mason referred the

motion to the Regional Presiding Judge of the Second Administrative

Judicial Region, Robert Trapp. Judge Trapp, however, denied Batteau’s

motion. After Judge Trapp denied the motion, Batteau filed a petition for

mandamus with this Court. In her petition, Batteau complains that

Judge Trapp abused his discretion when he denied her motion.

     We note that the complaint Batteau raises in her petition is

directed at an order signed by a judge of an administrative judicial region

in the judge’s administrative capacity. 1 We further note that the

mandamus jurisdiction of the appellate courts extends to judges of

district and county courts who are in the court of appeals’ district. 2 Since

the relief Bateau seeks is unnecessary to this Court’s enforcement of its

jurisdiction, we have no authority to grant a writ of mandamus against a

regional presiding judge when the petition concerns an act that occurred




     1See Tex. Gov’t Code Ann. § 74.046.
     2See id. § 22.221.

                                  2
in the Regional Presiding Judge’s administrative capacity, as it does

here. 3

      Since we have no authority to grant the relief Relator seeks, we

dismiss her petition without reference to the merits of her petition.

      PETITION DISMISSED.

                                                   PER CURIAM

Submitted on June 22, 2022
Opinion Delivered June 23, 2022

Before Kreger, Horton and Johnson, JJ.




        re Hettler, 110 S.W.3d 152, 154 (Tex. App.—Amarillo 2003, orig.
      3In

proceeding [mand. denied]).
                                  3